Exhibit 10.3

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of October 1, 2018 (as amended, modified,
restated or supplemented from time to time, this “Pledge Agreement”) is by and
among the party identified as a “Pledgor” on the signature pages hereto and such
other parties as may become Pledgors hereunder after the date hereof
(individually a “Pledgor”, and collectively, the “Pledgors”) and Athyrium
Opportunities III Acquisition LP, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties.

 

W I T N E S S E T H

 

WHEREAS, a credit facility has been established in favor of Kala
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), pursuant to the
terms of that certain Credit Agreement dated as of the date hereof (as amended,
modified, restated, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors party thereto, the Lenders from
time to time party thereto and the Administrative Agent;

 

WHEREAS, it is required under the terms of the Credit Agreement that the
Pledgors shall have granted, pledged and assigned the security interests and
undertaken the obligations contemplated by this Pledge Agreement; and

 

WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Definitions.

 

(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.

 

(b)           As used herein, the following terms shall have the meanings
assigned thereto in the UCC (defined below): Accession, Financial
Asset, Investment Company Security, Proceeds, Securities Account, and Security.

 

(c)           As used herein, the following terms shall have the meanings set
forth below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

“Borrower” has the meaning provided in the recitals hereof.

 

“Credit Agreement” has the meaning provided in the recitals hereof.

 

“Non-Voting Equity” has the meaning provided in Section 2 hereof.

 

“Pledge Agreement” has the meaning provided in the introductory paragraph
hereof.

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

--------------------------------------------------------------------------------


 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Pledgor” and “Pledgors” have the respective meanings provided in the
introductory paragraph hereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Pledged Collateral and then the applicable jurisdiction with
respect to such affected Pledged Collateral shall apply.

 

“Voting Equity” has the meaning provided in Section 2 hereof.

 

2.             Pledge and Grant of Security Interest.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations, each
Pledgor hereby grants, pledges and assigns to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in any and all
right, title and interest of such Pledgor in and to the following, whether now
owned or existing or owned, acquired, or arising hereafter (collectively, the
“Pledged Collateral”):

 

(a)           Pledged Shares.  (i) One hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (including, without
limitation, each Domestic Subsidiary that is a Delaware Divided LLC) directly
owned by such Pledgor set forth on Schedule 2(a) attached hereto and
(ii) sixty-five percent (65%) (or such greater percentage that, due to a change
in an applicable Law after the Closing Date, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s States parent and (B) could not
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treasury Regulations Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treasury Regulations Section 1.956-2(c)(2))
(“Non-Voting Equity”) of each Foreign Subsidiary (other than any Immaterial
Foreign Subsidiary), in each case, directly owned by such Pledgor, including the
Equity Interests of the Subsidiaries owned by such Pledgor and set forth on
Schedule 2(a) attached hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such Equity Interests,
and all options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Equity Interests described in Section 2(b) and
Section 2(c) below, the “Pledged Shares”), including, but not limited to, the
following:

 

(1)           all shares, securities, membership interests and other Equity
Interests or other property representing a dividend or other distribution on or
in respect of any of the Pledged Shares, or representing a distribution or
return of capital upon or in respect of the Pledged Shares, or resulting from a
stock split, revision, reclassification or other exchange therefor, and any
other dividends, distributions, subscriptions, warrants, cash, securities,
instruments, rights, options or other property issued to or received or
receivable by the holder of, or otherwise in respect of, the Pledged Shares; and

 

(2)           without affecting the obligations of the Pledgors under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation, merger or division involving the issuer of any
Pledged Shares and in

 

2

--------------------------------------------------------------------------------


 

which such issuer is not the surviving Person, all Equity Interests of the
successor Person formed by or resulting from such consolidation, merger or
division, to the extent that such Person is a direct Subsidiary of a Pledgor.

 

(b)           Additional Shares.  (i) One hundred percent (100%) of the issued
and outstanding Equity Interests of any Person that hereafter becomes a Domestic
Subsidiary (including, without limitation, each Domestic Subsidiary that is a
Delaware Divided LLC directly owned by such Pledgor and (ii) sixty-five percent
(65) (or such greater percentage that, due to a change in an applicable Law
after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the Voting Equity
and one hundred percent (100%) of the Non-Voting Equity of any Person that
hereafter becomes a Foreign Subsidiary, in each case, directly owned by such
Pledgor, including the certificates (or other agreements or instruments)
representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto.

 

(c)           Accessions and Proceeds.  All Accessions and all Proceeds of any
and all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Obligations.  Upon delivery to the Administrative Agent, such additional
Equity Interests shall be deemed to be part of the Pledged Collateral of such
Pledgor and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Equity Interests.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not extend to any Excluded
Property.

 

3.             Security for Obligations.  The security interest created hereby
in the Pledged Collateral of each Pledgor constitutes continuing collateral
security for all of the Obligations, whether now existing or hereafter arising.

 

4.             Delivery of the Pledged Collateral.  Each Pledgor hereby agrees
that:

 

(a)           Delivery of Certificates.  (i) Such Pledgor shall deliver to the
Administrative Agent (A) simultaneously with or promptly following the execution
and delivery of this Pledge Agreement, all certificates (if any) representing
the Pledged Shares of such Pledgor, and (B) promptly upon the receipt thereof by
or on behalf of a Pledgor, all other certificates and instruments constituting
Pledged Collateral of a Pledgor, (ii) prior to delivery to the Administrative
Agent, all such certificates and instruments constituting Pledged Collateral of
such Pledgor shall be held in trust by such Pledgor for the benefit of the
Administrative Agent pursuant hereto, and (iii) all such certificates and
instruments shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit 4(a) attached hereto.

 

(b)           Additional Securities.  If such Pledgor shall receive (or become
entitled to receive) by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate or instrument, including any certificate
representing a dividend or distribution in

 

3

--------------------------------------------------------------------------------


 

connection with any increase or reduction of capital, reclassification, merger,
division, consolidation, sale of assets, combination of shares or membership or
other Equity Interests, stock splits, spin-off or split-off, promissory notes or
other instruments, (ii) option or right, whether as an addition to, substitution
for, conversion of, or an exchange for, any Pledged Collateral or otherwise in
respect thereof, (iii) dividends payable in securities, or (iv) distributions of
securities or other Equity Interests, cash or other property in connection with
a partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall accept and receive each such
certificate, instrument, option, right, dividend or distribution in trust for
the benefit of the Administrative Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Administrative Agent in the
exact form received together with any necessary endorsement and/or appropriate
stock power duly executed in blank, substantially in the form provided in
Exhibit 4(a), to be held by the Administrative Agent as Pledged Collateral and
as further collateral security for the Obligations.

 

(c)           Financing Statements.  Such Pledgor (i) authorizes the
Administrative Agent to file one or more financing statements (including
authorization to describe the Pledged Collatreal as “all assets” or words of
similar meaning) disclosing the Administrative Agent’s security interest in the
Pledged Collateral, and (ii) agrees to execute and deliver to the Administrative
Agent such financing statements and other filings as may be reasonably requested
by the Administrative Agent in order to perfect and protect the security
interest created hereby in the Pledged Collateral of such Pledgor.

 

5.             Representations and Warranties.  Each Pledgor hereby represents
and warrants to the Administrative Agent, for the benefit of the Secured
Parties, that:

 

(a)           Authorization of Pledged Shares.  The Pledged Shares being pledged
by such Pledgor are duly authorized and validly issued, are fully paid and
nonassessable and are not subject to the preemptive rights of any Person.

 

(b)           Title.  Such Pledgor has good and indefeasible title to the
Pledged Collateral of such Pledgor and is the legal and beneficial owner of such
Pledged Collateral free and clear of any Lien, other than nonconsensual Liens of
the type permitted by Section 8.01 of the Credit Agreement.  There exists no
“adverse claim” within the meaning of Section 8-102 of the UCC with respect to
the Pledged Shares of such Pledgor.

 

(c)           Exercising of Rights.  (i) The exercise by the Administrative
Agent of its rights and remedies hereunder will not violate any Law or
governmental regulation applicable to such Pledgor or any material contractual
restriction binding on or affecting a Pledgor or any of its property, and
(ii) there are no restrictions in any Organization Document governing any
Pledged Collateral of such Pledgor or any document related thereto which would
limit or restrict the grant of a Lien pursuant to this Pledge Agreement on such
Pledged Collateral, the perfection of such Lien or the exercise of remedies in
respect of such perfected Lien in the Pledged Collateral as contemplated by this
Pledge Agreement.

 

(d)           Pledgor’s Authority.  No authorization, approval or action by, and
no notice or filing with any Governmental Authority or with the issuer of any
Pledged Shares or any other Person is required either (i) for the pledge made by
such Pledgor or for the granting of the security interest by such Pledgor
pursuant to this Pledge Agreement (except as have been already obtained) or
(ii) for the exercise by the Administrative Agent or the Secured Parties of
their

 

4

--------------------------------------------------------------------------------


 

rights and remedies hereunder (except as may be required by the UCC or
applicable foreign laws or laws affecting the offering and sale of securities).

 

(e)           Security Interest/Priority.  (i) This Pledge Agreement creates a
valid security interest in favor of the Administrative Agent, for the benefit of
the Secured Parties, in the rights of such Pledgor in the Pledged Collateral,
and (ii) the taking of possession by the Administrative Agent of the
certificates representing the Pledged Shares and all other certificates and
instruments constituting Pledged Collateral, together with the taking of
possession by the Administrative Agent of duly executed instruments of transfer
or assignments in blank, will perfect and establish the first priority of the
Administrative Agent’s security interest in the Pledged Shares represented by
certificates and, when properly perfected by filing a UCC financing statement or
registration, in all other Pledged Collateral represented by such Pledged Shares
and instruments securing the Obligations to the extent such security interest
can be perfected by filing a UCC financing statement.

 

(f)            Partnership and Membership Interests.  None of the Pledged Shares
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

(g)           No Other Interests.  As of the date hereof, such Pledgor does not
own any Equity Interests in any Subsidiary other than as set forth on Schedule
2(a) attached hereto.

 

6.             Covenants.  Each Pledgor covenants that, so long as any Lender
shall have any Commitment under the Credit Agreement, and so long as any Loan or
other Obligation under the Credit Agreement shall remain unpaid or unsatisfied
(other than contingent indemnification obligations for which no claim has been
asserted), such Pledgor shall:

 

(a)           Defense of Title.  Warrant and defend title to and ownership of
the Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for nonconsensual Liens permitted by
Section 8.01 of the Credit Agreement, and not sell, exchange, transfer, assign,
lease or otherwise dispose of Pledged Collateral of such Pledgor or any interest
therein, except as permitted under the Credit Agreement and the other Loan
Documents.

 

(b)           Further Assurances.  Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
necessary and desirable or that the Administrative Agent may reasonably request
in order to (i) perfect and protect the security interest created hereby in the
Pledged Collateral of such Pledgor (including any and all other action
reasonably necessary to satisfy the Administrative Agent that the Administrative
Agent has obtained a first priority perfected security interest in all Pledged
Collateral), (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor, and (iii) otherwise effect the purposes of this Pledge Agreement,
including and if requested by the Administrative Agent, delivering to the
Administrative Agent upon its request following the occurrence and continuation
of an Event of Default, irrevocable proxies in respect of the Pledged Collateral
of such Pledgor.

 

(c)           Amendments.  Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement

 

5

--------------------------------------------------------------------------------


 

or allow to exist any restriction with respect to any of the Pledged Collateral
of such Pledgor other than as may be permitted under the Credit Agreement.

 

(d)           Compliance with Securities Laws.  File all reports and other
information now or hereafter required to be filed by such Pledgor with the SEC
and any other state, federal or foreign agency in connection with the ownership
of the Pledged Collateral of such Pledgor.

 

(e)           Books and Records.  Mark its books and records (and shall cause
the issuer of the Pledged Shares of such Pledgor to mark its books and records)
to reflect the security interest granted pursuant to this Pledge Agreement.

 

(f)            Issuance or Acquisition of Equity Interests.  Not, without
promptly executing and delivering, or causing to be executed and delivered, to
the Administrative Agent such agreements, documents and instruments as the
Administrative Agent may reasonably request (or as required under the Credit
Agreement) for the purpose of perfecting its security interest therein, issue or
acquire any Equity Interests constituting Pledged Collateral consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

7.             Advances. On failure of any Pledgor to perform any of the
covenants and agreements contained herein or in any other Loan Document, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including the payment of
any insurance premiums, the payment of any taxes, a payment to obtain a release
of a Lien or potential Lien, expenditures made in defending against any adverse
claim and all other expenditures that the Administrative Agent may make for the
protection of the security hereof or that the Administrative Agent may be
compelled to make by operation of law.  All such sums and amounts so expended
shall be repayable by the Pledgors, on demand, on a joint and several basis
(subject to Section 23 hereof) promptly upon timely notice thereof and demand
therefor, shall constitute additional Obligations and shall bear interest from
the date said amounts are expended at the Default Rate.  No such performance of
any covenant or agreement by the Administrative Agent on behalf of any Pledgor,
and no such advance or expenditure therefor, shall relieve the Pledgors of any
Default or Event of Default.  The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Pledgor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

8.             Remedies.

 

(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have, in
addition to the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Obligations, or by law (including levy of
attachment, garnishment, and the rights and remedies set forth in the UCC of the
jurisdiction applicable to the affected Pledged Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Pledged Collateral.

 

6

--------------------------------------------------------------------------------


 

(b)           Sale of Pledged Collateral.  Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law.  To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities.  Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten (10) Business Days before the time of sale or such other event
giving rise to the requirement of such notice.  The Administrative Agent shall
not be obligated to make any sale of Pledged Collateral of such Pledgor
regardless of notice of sale having been given.  The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(c)           Private Sale.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgors recognize that the Administrative
Agent may be unable or deem it impracticable to effect a public sale of all or
any part of the Pledged Shares or any of the securities constituting Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Pledgor acknowledges and
agrees that any such private sale may be at prices and on other terms less
favorable than the prices and other terms that might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall not be deemed for such reason to have been made in a commercially
unreasonable manner and that the Administrative Agent shall have no obligation
to delay sale of any such Pledged Collateral for the period of time necessary to
permit the issuer of such Pledged Collateral to register such Pledged Collateral
for public sale under the Securities Act or under applicable state securities
laws.  Each Pledgor further acknowledges and agrees that any offer to sell such
Pledged Collateral that has been publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act) shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and the Administrative Agent may, in
such event, bid for the purchase of such Pledged Collateral.

 

(d)           Retention of Pledged Collateral.  To the extent permitted by
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent may, after providing the notices required by Sections 9-620
and 9-621 of the UCC (or any successor section) or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Pledged Collateral in satisfaction of the
Obligations.  Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent

 

7

--------------------------------------------------------------------------------


 

shall not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Obligations for any reason.

 

(e)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Pledgors
shall be jointly and severally liable (subject to Section 23 hereof) for the
deficiency, together with interest thereon at the Default Rate, together with
the costs of collection and the reasonable fees, charges and disbursements of
counsel.  Any surplus remaining after the full payment and satisfaction of the
Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

 

9.           Rights of the Administrative Agent.

 

(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Pledgor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

(i)            to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the
Administrative Agent may reasonably deem appropriate;

 

(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Pledged Collateral and enforcing any other
right in respect thereof;

 

(iii)          to defend, settle or compromise any action, suit or proceeding
brought in respect of the Pledged Collateral and, in connection therewith, give
such discharge or release as the Administrative Agent may reasonably deem
appropriate;

 

(iv)          to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

 

(v)           to direct any parties liable for any payment in connection with
any of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;

 

(vi)          to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Pledged Collateral;

 

(vii)         to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Pledged
Collateral;

 

(viii)        to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain

 

8

--------------------------------------------------------------------------------


 

the security interests and liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated therein;

 

(ix)          to institute any foreclosure proceedings that the Administrative
Agent may deem appropriate;

 

(x)           to exchange any of the Pledged Collateral or other property upon
any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral with any committee, depository, transfer agent, registrar
or other designated agency upon such terms as the Administrative Agent may deem
reasonably appropriate;

 

(xi)          to vote for a shareholder or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Administrative Agent or one or more of the
Secured Parties or into the name of any transferee to whom the Pledged
Collateral or any part thereof may be sold pursuant to Section 8 hereof; and

 

(xii)         to do and perform all such other acts and things as the
Administrative Agent may deem appropriate or convenient in connection with the
Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any Lender shall have any Commitment under the Credit
Agreement, and so long as any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted).  The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
and non-appealable judgment. This power of attorney is conferred on the
Administrative Agent solely to protect, preserve and realize upon its security
interest in the Pledged Collateral.

 

(b)           Assignment by the Administrative Agent.  The Administrative Agent
may from time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

 

(c)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Pledged Collateral while
being held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors.  The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the

 

9

--------------------------------------------------------------------------------


 

treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Pledged Collateral.  In the event of a public or private sale of
the Pledged Collateral pursuant to Section 8 hereof, the Administrative Agent
shall have no responsibility for ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Pledged Collateral, whether or not the Administrative Agent has or is deemed
to have knowledge of such matters.

 

(d)           Voting Rights in Respect of the Pledged Collateral.

 

(i)            So long as no Event of Default shall have occurred and be
continuing, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral of such Pledgor or any part thereof
for any purpose not inconsistent with the terms of this Pledge Agreement or the
Credit Agreement; and

 

(ii)           Upon the occurrence and during the continuance of an Event of
Default, and delivery by the Administrative Agent to the applicable Pledgor of
notice of its intent to exercise its rights under this Section 9(d), all rights
of each Pledgor to exercise the voting and other consensual rights that such
Pledgor would otherwise be entitled to exercise pursuant to paragraph (i) of
this subsection shall cease and all such rights shall thereupon become vested in
the Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

 

(e)           Dividend Rights in Respect of the Pledged Collateral.

 

(i)            So long as no Event of Default shall have occurred and be
continuing and subject to Section 4(b) hereof, each Pledgor may receive and
retain any and all dividends and distributions (other than stock dividends and
other dividends and distributions constituting Pledged Collateral addressed
hereinabove) or interest paid in respect of the Pledged Collateral to the extent
permitted under the Credit Agreement.

 

(ii)           Upon the occurrence and during the continuance of an Event of
Default and delivery by the Administrative Agent to the applicable Pledgor of
notice of its intent to exercise its rights under this Section 9(e):

 

(A)          all rights of each Pledgor to receive the dividends, distributions
and interest payments that it would otherwise be authorized to receive and
retain pursuant to paragraph (i) of this subsection shall cease and all such
rights shall thereupon be vested in the Administrative Agent, which shall then
have the sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and

 

(B)          all dividends and interest payments that are received by such
Pledgor contrary to the provisions of paragraph (ii)(A) of this subsection shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be promptly
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Obligations.

 

10

--------------------------------------------------------------------------------


 

(f)            Release of Pledged Collateral.  The Administrative Agent may
release any of the Pledged Collateral from this Pledge Agreement or may
substitute any of the Pledged Collateral for other Pledged Collateral without
altering, varying or diminishing in any way the force, effect, lien, pledge or
security interest of this Pledge Agreement as to any Pledged Collateral not
expressly released or substituted, and this Pledge Agreement shall continue as a
first priority lien on all Pledged Collateral not expressly released or
substituted.  If any of the Pledged Collateral shall be sold, transferred or
otherwise disposed of by any Pledgor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Pledgor, shall execute and deliver to such Pledgor all releases or other
documents reasonably necessary for the release of the Liens created hereby on
such Pledged Collateral.

 

10.          Application of Proceeds.  Upon the acceleration of the Obligations
pursuant to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any Secured Party in cash or its equivalent, will be
applied in reduction of the Obligations in the order set forth in Section 9.03
of the Credit Agreement, and each Pledgor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

 

11.          Continuing Agreement.

 

(a)           This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect for so long as any Lender
shall have any Commitment under the Credit Agreement, and so long as any Loan or
other Obligation under the Credit Agreement shall remain unpaid or unsatisfied
(other than contingent indemnification obligations for which no claim has been
asserted), at which time this this Pledge Agreement, and the liens and security
interests of the Administrative Agent hereunder, shall be automatically
terminated and the Administrative Agent shall, upon the request and at the
expense of the Pledgors, execute and deliver all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination and return to Pledgors all Pledged Collateral in its possession.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

 

(b)           This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Obligations is rescinded or must otherwise be restored
or returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any Debtor Relief Law, all as though
such payment had not been made; provided, that, in the event payment of all or
any part of the Obligations is rescinded or must be restored or returned, all
costs and expenses (including any reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent or any Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Obligations.

 

12.          Amendments and Waivers; Modifications.  This Pledge Agreement and
the provisions hereof may not be amended, waived, modified, changed, discharged
or terminated except as set forth in Section 11.01 of the Credit Agreement;
provided, that, neither any update or revision to Schedule 2(a) delivered by any
Pledgor, nor any amendment to the schedules hereof pursuant to a Joinder
Agreement (as contemplated by Section 24 hereof) shall constitute an amendment
for purposes of this Section 12 or Section 11.01 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

13.          Successors in Interest.  This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and permitted assigns, and shall inure, together
with the rights and remedies of the Administrative Agent and the Secured Parties
hereunder, to the benefit of the Administrative Agent and the Secured Parties
and their successors and permitted assigns; provided, however, none of the
Pledgors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement.

 

14.          Notices.  All notices required or permitted to be given under this
Pledge Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

 

15.          Counterparts.  This Pledge Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Pledge Agreement by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Pledge Agreement.

 

16.          Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Pledge Agreement.

 

17.          Governing Law; Submission to Jurisdiction; Waiver of Venue, Service
of Process, Waiver of Right to Jury Trial.   The terms of Section 11.14 of the
Credit Agreement and Section 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, waiver of venue, service of process
and waiver of the right to a jury trial are each incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

18.          Severability.  If any provision of this Pledge Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

19.          Entirety.  This Pledge Agreement, the other Loan Documents and the
other documents relating to the Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any proposal letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations or the transactions contemplated herein and therein.

 

20.          Survival.  All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Loan Documents and the other documents relating to the Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

21.          Other Security.  To the extent that any of the Obligations are now
or hereafter secured by property other than the Pledged Collateral (including
real and other personal property and securities owned by a Pledgor), or by a
guarantee, endorsement or property of any other Person, then to the extent
permitted by applicable law the Administrative Agent shall have the right to
proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuation of any Event of Default, and the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Obligations or any of the rights of the Administrative Agent or the Secured
Parties under this Pledge Agreement, under any of the other Loan Documents or
under any other document relating to the Obligations.

 

22.          Rights of Required Lenders.  All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

23.          Joint and Several Obligations of Pledgors.

 

(a)           Subject to Section 23(c), each of the Pledgors is accepting joint
and several liability hereunder in consideration of the financial accommodation
to be provided by the Secured Parties, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.

 

(b)           Subject to Section 23(c), each of the Pledgors jointly and
severally hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with the other Pledgors
with respect to the payment and performance of all of the Obligations arising
under this Pledge Agreement, the other Loan Documents and any other documents
relating to the Obligations, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

 

(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the other documents relating to the Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

24.          Joinder.  At any time after the date of this Pledge Agreement, one
or more additional Persons may become party hereto by executing and delivering
to the Administrative Agent a Joinder Agreement.  Immediately upon such
execution and delivery of such Joinder Agreement (and without any further
action), each such additional Person will become a party to this Pledge
Agreement as a “Pledgor” and have all of the rights and obligations of a Pledgor
hereunder and this Pledge Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

25.          Consent of Issuers of Pledged Shares.  Each issuer of Pledged
Shares party to this Pledge Agreement hereby acknowledges, consents and agrees
to the grant of the security interest in such Pledged Shares by the applicable
Pledgors pursuant to this Pledge Agreement, together with all rights
accompanying such security interest as provided by this Pledge Agreement and
applicable law, notwithstanding any anti-assignment provisions in any operating
agreement, limited partnership agreement or similar organizational or governance
documents of such issuer.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGOR:

 

KALA PHARMACEUTICALS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mary Reumuth

 

 

Name:

Mary Reumuth

 

 

Title:

Chief Financial Officer

 

KALA PHARMACEUTICALS, INC.

PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

 

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

 

 

 

Name:

Andrew C. Hyman

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

KALA PHARMACEUTICALS, INC.

PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 2(a)

 

EQUITY INTERESTS

 

Pledgor

 

Issuer

 

Number of Shares/Units
Pledged

 

Certificate
Number

 

Percentage
Ownership

 

Percentage
Pledged

 

Kala Pharmaceuticals, Inc.

 

Kala Pharmaceuticals Security Corporation

 

100 Shares

 

1

 

100

%

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(a)

 

FORM OF IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following Equity Interests of
                                                , a                           
[corporation][limited liability company]:

 

Number of [Shares][Units]

 

Certificate Number

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints
                                                                           its
agent and attorney-in-fact to transfer all or any part of such Equity Interests
and to take all necessary and appropriate action to effect any such transfer. 
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him.

 

 

 

[HOLDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------